Citation Nr: 0523056	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-26 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had periods of active service from August 1966 to 
January 1971, from June 1971 to March 1974, and from August 
1974 to February 1975.  His awards and medals include the Air 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
VARO in Indianapolis, Indiana, that increased the disability 
rating for the veteran's PTSD from 30 percent to 50 percent, 
effective May 7, 2003.  


FINDINGS OF FACT

1.  All notification and development action necessary for an 
equitable determination of the claim has been accomplished.

2.  Manifestations of the veteran's PTSD include anger, 
irritability, and difficulty sleeping.  

3.  At the time of psychiatric examination by VA in June 
2003, the veteran was given a current GAF score of 58, with a 
notation that the highest score during the past year was 70.

4.  The veteran's PTSD is not manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances. 



CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA), codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  The VCAA eliminated 
the former statutory requirement that a claim be well-
grounded.  Cf. 38 U.S.C.A. § 5107(a).  The VCAA also includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  It also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A.  Regulations implementing the VCAA have been enacted 
and are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The VCAA requires VA notify a claimant and the claimant's 
representative of any information, and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of what portion, if any, of the evidence is to 
be provided by the claimant and what part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The record reflects the 
veteran has been informed of the various requirements of law 
pertaining to his appeal in the August 2003 rating decision 
and the May 2004 statement of the case.  Also, the veteran 
was advised of the VCAA in May 2003 and July 2004 
communications.  In the latter communication he was informed 
what evidence had been received, what evidence VA was 
responsible for obtaining, and of how he could further help 
VA.  He was told that he had to give enough information about 
his records so that they could be requested from the person 
or agency having them.  He was informed that it was his 
responsibility to make sure that VA received all requested 
records that were not in possession of a Federal department 
or agency.  He was also informed exactly how VA would help 
him obtain evidence for his claim.  

Based on the foregoing, the Board concludes that the veteran 
has been properly informed of what is required of him and of 
VA in connection with his claim.  One final comment regarding 
notice is in order.  A review of the record reveals that the 
veteran was provided notice of the VCAA in May 2003, prior to 
the adjudication of his claim in August 2003.  Therefore, 
there is no prejudice to him in proceeding with the 
consideration of the claim or the merits at this time.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the duty to assist, in general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The Board 
finds that all relevant evidence necessary for an equitable 
disposition of the issue on appeal has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, and VA medical records, 
which will be discussed below.  The Board is aware that in a 
July 2005 communication, the veteran's representative 
indicated that additional records might be available from the 
Marion, Indiana VA Medical Center.  However, there is no 
indication from the evidence that is of record that the 
veteran's PTSD symptomatology has worsened to any degree.  
The veteran was accorded a comprehensive rating examination 
by VA in June 2003 and reports of outpatient visits at the VA 
medical facility in Marion in 2003 are of record.  Neither 
the veteran nor his representative has submitted any evidence 
subsequent thereto indicating that his PTSD has worsened to 
any extent.  

In sum, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.  The Board finds no useful 
purpose would be served in remanding the matter for further 
development.  Such remand would result in unnecessarily 
imposing additional burdens on VA, without any additional 
benefit flowing to the veteran.  The United States Court of 
Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999), vacated on other grounds sub nom. Winters v. 
Gober, 219 F. 3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  See also 38 C.F.R. § 20.1102 (2004); 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005) (an error is not prejudicial when it does not affect 
the essential fairness of the adjudication).  


Factual Background

Service connection for PTSD was granted by rating decision 
dated in April 2002.  A 30 percent rating was assigned, 
effective October 11, 2001.

Received in May 2003 was the veteran's claim for increased 
compensation for PTSD.  

The veteran was accorded a psychiatric examination for rating 
purposes by VA in June 2003.  His claims folder and available 
medical records were reviewed on the day of the examination.  
It was noted the veteran had not been hospitalized for 
psychiatric purposes since a prior rating examination in 
February 2002.  He had been receiving outpatient counseling 
from the VA Medical Center in Marion, Indiana, during the 
past year.  He was seeing a social worker about two times a 
month.  He was also being seen by the staff psychiatrist at 
this facility.  It was indicated that when he was seen by 
that psychiatrist in May 2003, he was given a global 
assessment of functioning (GAF) score of 60.  It was reported 
his highest GAF score for the past year was 70.  While it was 
recommended the veteran take psychotropic medications, the 
veteran himself stated he did not want to take any.  

With regard to anger management, sleep difficulties, 
flashbacks, family problems, and anxiety, the veteran 
indicated the above symptoms occurred a few times a week, but 
were mild to moderate in severity.  He did not report any 
remission of his symptoms during the past year.  He stated he 
had been able to work three days a week at his truck driving 
job.  

With regard to treatment, the veteran believed his treatment 
with the medical center was effective.  He was not taking any 
psychotropic medication.  

With regard to work, the veteran stated he had worked as a 
truck driver for the past year and had been doing so since 
April 2001.  He indicated he had not lost any time from work 
over the past 12 months. 

As for his family situation, he married his wife in 1975.  
They had four children.  The veteran described his 
relationships with his family as stressful.  The veteran 
stated that he attended veterans' events and drank socially 
on those occasions.  He had one friend with whom he enjoyed 
going camping on occasion.  He did not attend church.  

The veteran denied any history of violence or assaultiveness 
over the past year.  He also denied any suicidal ideation.  

On examination he was described as casually dressed with 
average grooming and hygiene.  He was able to independently 
care for his personal hygiene and other basic activities of 
daily living.  He maintained good eye contact, had 
appropriate rapport and displayed no inappropriate behavior 
during the session.  He was alert and fully oriented.  Memory 
and concentration were good.  He remembered 4 of 4 items on 
immediate recall, and 3 of 4 items on delayed recall.  Speech 
was fluent.  It was normal in rate and was well-articulated.  
Speech patterns were logical, relevant, coherent, and goal-
directed.  He denied any psychotic symptomatology.  Mood was 
angry and irritable with congruent affect.  He did not report 
any panic attacks or panic-like symptoms.  No obsessive or 
ritualistic behavior that might interfere with routine 
activities was reported.  

No psychological testing was deemed necessary.  The Axis I 
diagnoses were:  PTSD; parent/child relational problems; and 
alcohol dependence, in remission.  The Axis II diagnosis was 
deferred.  The GAF score currently was given as 58.  The 
highest GAF score during the past year was listed as 70.  

VA outpatient records include the report of a July 2003 
outpatient visit for a three-month follow up.  The veteran 
was currently taking Fluoxetine Hydrochloride 20 milligrams, 
one capsule, by mouth every day for his PTSD and depression.  
He described his depression on a scale from zero to 10 as 
from 4 to 8.  He indicated the Prozac helped with his 
anxiety.  He still had a problem with anger.  He indicated 
that his emotions erupted on September 11 and had been 
running wild since.  He stated he was pacing less since 
taking Prozac and just had the feeling that he needed to be 
doing something physical.  

He was continuing to work part time driving a truck.  He 
lived with his wife, three daughters, and a grandchild.  One 
of the daughters had legal problems and he was concerned 
about this.  The veteran stated he did not want any kind of 
medication that would make him drowsy, since he drove a 
truck.  Assessments were made of PTSD, depression, and anger.  
His medication was to be increased to 40 milligrams of 
Fluoxetine Hydrochloride each day.  He was to return in three 
months.  

Pertinent Law and Regulations

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4 (2004).  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred in or aggravated by military service and their 
residual conditions in civil occupations generally.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  The use of the term 
"such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are described as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed., 1994)).  

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
in productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are: 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscured, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to social circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, on occupation, or on name.  

38 C.F.R. § 4.130, Diagnostic Code 9411.

Analysis

After careful review of all the evidence of record, the Board 
finds that the 50 percent rating currently assigned for the 
veteran's PTSD is the most appropriate rating.  The GAF 
scores that are of record have ranged between 58 and 70.  The 
DSM-IV contemplates that the GAF scale will be used to gauge 
a person's overall functioning at the time of the evaluation 
because ratings of current functioning would generally 
reflect the need for treatment or care.  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The GAF 
scale ranges from one to 100.  A GAF score of 51 to 60 
contemplates moderate symptoms (e.g., flattened affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

A GAF score of from 61 to 70 reflects some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

The veteran has indicated he is working, albeit on a part-
time basis.  He has reported various symptoms of PTSD, such 
as irritability, anger, and depression.  However, it is not 
shown that he is totally impaired from both a social and 
occupational standpoint such that a 100 percent evaluation 
should be assigned.  Also, it is not shown that a 70 percent 
evaluation is in order either.  There is no indication of the 
presence of suicide ideation, obsessional rituals, difficulty 
with speech, spatial disorientation, neglect of personal 
appearance or hygiene, or some of the other symptoms required 
for the assignment of a 70 percent rating.  As a result, the 
Board finds that the currently assigned 50 percent evaluation 
provides more than adequate compensation for the degree of 
impairment demonstrated.  Accordingly, a higher disability 
rating for the veteran's PTSD is not in order at this time.  

ORDER

A disability rating in excess of 50 percent for the veteran's 
PTSD is denied.



____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


